     Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 1 of 13




            UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF TEXS-
                   AUSTIN DIVISION

 United States of America
                       Plaintiff,
                                                    Case No. 1:21-cv-00796-RP
V.



 The State of Texas,

                       Defendant.


                            MOTION TO INTERVENE
     Erick Graham, Jeff Tuley, and Mistie Sharp respectfully move to intervene as of

right under Rule 24(a)(2). Each of these proposed intervenors also moves for permis-
sive intervention under Rule 24(b)(1)(B). The United States is attempting to deprive

Mr. Graham, Mr. Tuley, and Ms. Sharp (as well as countless others) of their state-law

right to bring private civil-enforcement suits against individuals and entities that vio-
late the Texas Heartbeat Act. And it is seeking to prevent them from bringing any
civil-enforcement lawsuits under Senate Bill 8, even when they sue over conduct that
is clearly unprotected by   the Constitution. The categorical, across-the-board injunc-
tion that the United States    is seeking defies   the severability requirements in Senate

Bill 8, which instruct this Court to sever and preserve every constitutional provision

and every constitutional application of the statute.    See   Senate Bill 8, 87th Leg.   §sS   3,

5, 10. Mr. Graham, Mr. Tuley, and Ms. Sharp seek intervention to preserve their state-
law rights and to ensure that Senate Bill 8's severability requirements are observed

and enforced. They also seek intervention to dispute the United States' contention
that they (and other private individuals who might sue under Senate Bill 8) are part
of "the State of Texas" and can be subject to injunctive relief directed at the State.



MOTION FOR INTERVENTION                                                          Page 1 of 13
     Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 2 of 13




                                                 FACTS
      Mr. Graham, Mr. Tuley, and Ms. Sharp' are Texas residents who are interested in
bringing civil-enforcement lawsuits against individuals or entities that violate the
Texas Heartbeat Act. See Declaration of Erick Graham               ¶1[   8-10 (attached as Exhibit
1); Declaration of Jeff Tuley          ¶11   8-10 (attached as Exhibit 2); Declaration of Mistie
Sharp   ¶11   8-10 (attached as Exhibit 3). None of these proposed intervenors have any
intention of suing over conduct that is arguably protected by the Supreme Court's
interpretations of the Constitution. Instead, the proposed intervenors intend to sue
only individuals and entities whose conduct is clearly unprotected by the Constitu-
tion, and who cannot plausibly assert an "undue burden" defense under section
171 .209 of the Texas Health and Safety Code.

      Mr. Graham, for example, intends to sue only employers and insurance companies

that provide or arrange for coverage of abortions that violate Senate Bill 8. See Graham
Dccl. at   ¶ 9.   Mr. Graham also intends to sue the city of Austin if it uses taxpayer

money to subsidize the provision of post-heartbeat abortions performed in Austin, as
it was doing before the Heartbeat Act took effect.            See id.   at ¶ 9; see also Zimmerman

v.   City of Austin, 620 SW.3d 473, 482 (Tex.             App.El Paso 2021, pet.        filed). Mr.

Graham has focused on these entities because the Supreme Court has made clear that
there is no constitutional right to taxpayer subsidies or private insurance coverage of
abortion, so there is no possible argument that any of Mr. Graham's intended lawsuits
would violate the Constitution or anyone's constitutional rights.             See Harris v. McRae,

448 U.S. 297, 325 (1980); Graham Dccl. at                ¶ 10. In addition, the entities that Mr.
Graham intends to sue lack third-party standing to assert the constitutional rights of
abortion patients under the tests for third-party standing established by the Supreme
Court.   See, e.g.,   Kowaiski   v.   Tesmer, 543 U.S. 125, 129 (2004).


1.    For simplicity and ease of exposition, we will refer to Mr. Graham, Mr. Tuley, and
      Ms. Sharp as "the movants" or "the proposed intervenors" throughout this brief.


MOTION FOR INTERVENTION                                                                Page 2 of 13
   Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 3 of 13




    Mr. Tuley intends to sue only individuals or entities that perform or assist abor-

tions that are clearly unprotected under existing Supreme Court doctrine, which in-
clude: (a) non-physician abortions; (b) self-administered abortions; and (c) post-via-

bility abortions that are not necessary to preserve the life or health on the mother. See
Tuley Deci. at ¶ 92 Mr. Tuley has decided to target these individuals and entities
because the Supreme Court has made clear that there is no constitutional right to
abortion in any of these scenarios, so there is no conceivable argument that any of
those intended lawsuits would violate the Constitution or anyone's constitutional
rights. See id. at ¶ 10; Roe   v.   Wade, 410 US. 1113, 164-65 (1973); Connecticut p.

Menillo, 423 US.   9,9-10 (1975); Mazurek p. Armstrong, 520 U.S. 968,971 (1997).
These types of abortions were already prohibited before the Texas Heartbeat Act        be-

came effective, but the Heartbeat Act provides a private-enforcement mechanism that
was previously unavailable. Preserving this enforcement mechanism is important to

Mr. Tuley because several district attorneys in Texas refuse to enforce these laws.

    Ms. Sharp intends to sue only abortion funds who pay for post-heartbeat abor-

tions performed in Texas. See Sharp DecI. at ¶ 9. Ms. Sharp has decided to target these
entities because there is no constitutional right to pay for another person's abortion,
and there is no constitutional right to receive financial assistance from others when
seeking an abortion. See id. at ¶ 10; Harris v. McRae, 448 U.S. 297, 325 (1980). In
addition, the abortion funds that Ms. Sharp intends to sue lack third-party standing
to assert the constitutional rights of abortion patients under the tests for third-party
standing established by the Supreme Court.       See, e.g., Kowaiski v. Tesmer,   543 U.S.

125, 129 (2004). Although the Supreme Court has allowed abortion providers to




2. Mr. Tuley has no intention of suing any pregnant woman who aborts or attempts
   to abort her unborn child. See Tuley Deci. at ¶ 7; Tex. Health & Safety Code
     171 .206(b)(1) (forbidding such lawsuits).


MOTION FOR INTERVENTION                                                       Page 3 of 13
     Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 4 of 13




assert the third-party rights of abortion patients in constitutional litigation,3 it has
never allowed abortion funds to assert the constitutional rights of abortion patients.

I.      THE MOVANTS ARE ENTITLED To INTERVENE As OF RIGHT UNDER
        RULE 24(a)(2)
     Rule 24(a)(2) requires a court to allow intervention to anyone who:

       claims an interest relating to the property or transaction that is the sub-
       ject of the action, and is so situated that disposing of the action may as
       a practical matter impair or impede the movant's ability to protect its
       interest, unless existing parties adequately represent that interest.
Fed. R. Civ.      P.   24(a)(2). And the Fifth Circuit has held that a court should allow
intervention under Rule 24(a)(2) if: (1) the application is "timely"; (2) the proposed
intervenors have "an interest relating to the property or transaction that is the subject
of the action"; (3) the "disposition of the action" will "impair or impede [their] ability
to protect [their] interest"; and (4) the interests of the proposed intervenors are "in-
adequately represented by the existing parties to the suit." Sierra Club v. Espy, 18 F. 3d
1202, 1204-05 (5th Cir. 1994). Each of these requirements is satisfied.

        A.        The Motion To Intervene Is Timely
     The motion to intervene is timely.      See   NAACP v. New York, 413 U.S. 345, 365
(1973) (the court must be satisfied as to timeliness based on the circumstances of each
case). The Fifth Circuit uses four factors to determine timeliness:

        (1) The length of time during which the would- be intervenor actually
        knew or reasonably should have known of its interest in the case before
        it petitioned for leave to intervene;

        (2) the extent of the prejudice that the existing parties to the litigation
        may suffer as a result of the would-be intervenor's failure to apply for
        intervention as soon as it knew or reasonably should have known of its
        interest in the case;


3.            Singleton v. Wulff 428 U.S. 106, 113-18 (1976) (plurality opinion);
     See, e.g.,
     June Medical Services LLC v. Russo, 140 S. Ct. 2103, 2118-20 (2020) (plurality
     opinion); id. at 2139 (Roberts, C.J., concurring).


MOTION FOR INTERVENTION                                                        Page 4 of 13
   Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 5 of 13




       (3) the extent of the prejudice that the would-be intervenor may suffer
       if intervention is denied; and

       (4) the existence of unusual circumstances militating either for or
       against a determination that the application is timely.
Espy, 18   F.3d at 1205. The timeliness "analysis is contextual"; thus, "courts should
allow intervention 'where no one would be hurt and greater justice could be at-

tained." Id. (quoting McDonald         v.   E.J. Lavino Co., 430 F.2d 1065, 1074 (5th Cir.

1970)).
    The United States did not file its lawsuit until September 9, 2021, and it did not
move for a preliminary injunction until September 14, 2021. This motion was filed
within days of the United States' announced intention to seek an injunction against
private individuals. The motion for preliminary injunction is not scheduled to be
heard until October 1, 2021, so no party will be prejudiced by the timing of this
intervention. And the proposed intervenors will be prejudiced if intervention is de-
nied, as they will not be able to participate in the hearing or present their own evi-
dence and arguments to protect their rights. At such an early stage of the case, the
motion to intervene is timely.

       B.       The Movants Have Interests Relating To The Subject Of The
                Action
    Each of the movants has an obvious "interest" in this action: Their desire to pre-
serve their state-law right to sue individuals and entities that perform or assist abor-

tions in violation of the Texas Heartbeat Act. See Graham Deci. at            [   6; Tuley Deci. at

¶ 6; Sharp   Deci. at   ¶ 6;   see also New   Orleans Public Service, Inc.   v.   United Gas Pipe

Line Co., 732 F.2d 452, 464 (5th Cir. 1984) (en banc) (requiring a "direct, substan-
tial, legally protectable interest in the proceedings"); Id. ("What is required is that the

interest be one which the substantive law recognizes as belonging to or being owned
by the applicant."). This right is conferred not only by state law, but also by the First
Amendment right to petition the courts and the NoerrPennington dociiine.                   See U.S.




MOTION FOR INTERVENTION                                                                Page 5 of 13
      Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 6 of 13




Const. amend I; California Motor Transport Co. v. Trucking Unlimited, 404 U.S. 508
(1972) (extending the NoerrPennington doctrine to efforts to sue in court). The
United States is seeking to permanently deprive the movants of that right by asking
this Court to enjoin every person in the world from suing to enforce Senate Bill 8 in
any    situationeven when they      sue over conduct that is clearly unprotected by the

Constitutionand         by asking this Court to enjoin the Texas judiciary from "main-

taining any civil proceeding pursuant to S.B. 8." Proposed Order, ECF No. 6-2 at 2
(emphasis added). And the United States is demanding this grossly overbroad remedy
despite the severability requirements that appear throughout Senate Bill 8, and de-
spite the fact that the lawsuits that the movants intend to file are indisputably consti-
tutional and will not result in a violation of anyone's constitutional rights.
       The movants also have an "interest" in opposing the United States' contention
that they are somehow part of the State of Texas. The State of Texas is the only named
defendant in this lawsuit, yet the United States is insisting that the movants (and oth-
ers) can be enjoined on the theory that the state     of Texas comprises every private
individual who might sue under Senate Bill 8. See Proposed Order, ECF No. 6-2 at
1-2 (asking this Court to enjoin "the State of Texas.. . including private individuals
who initiate enforcement proceedings under S.B. 8"). The movants seek intervention
to argue that they (and other private individuals who would file lawsuits under S.B.
8) are not part of the State of Texas and cannot be bound by an injunction entered
against the State as an entity. See Hansberry v. Lee, 311 U.S. 32, 40 (1940) ("[O]ne
is   not bound by a judgment in personam in a litigation in which he is not designated
as a party or to which he has     not been made a party by service of process."); Hol-
lingsworth   p.   Perry, 570 U.S. 693, 709-11 (2013) (holding that private individuals
cannot be deemed agents of the state when purporting to appeal on the state's behalf,


4.     SeeSenate Bill 8,87th Leg.      3,5,10.


MOTION FOR INTERVENTION                                                          Page 6 of 13
   Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 7 of 13




even when the state's supreme court had "determined that they are 'authorized under

California law to appear and assert the state's interest' in the validity of Proposition

8." (citation omitted)).

       C.      Disposition Of This Action Without The Movants' Involvement
               As Intervenor-Defendants Will Impair Their Ability To Protect
               Their Interests
    The United States is asking this Court to enjoin the movants from filing any law-
suits under Senate Bill 8, even though the movants have never been made a party to

this lawsuit by service of process.      If the Court grants this requested relief, the movants
could be subject to contempt proceedings if they exercise their right to petition the
courts under state law and the First Amendment. Excluding the movants from this
proceeding and resolving the case without their involvement would not only "impair"
their "ability to protect their interests," it would also violate the Due Process Clause
if the Court grants the relief sought by the United States.            See   Zenith Radio Corp.   v.


Hazeltine Research, Inc., 395 U.S. 100, 112 (1969) ("It was error to enter the in-
junction against Hazeltine.     . .    in a proceeding to which Hazeltine was [not] a party.");

Martin v.   Wilks,   490 U.S. 755, 762 (1989) ("A judgment or decree among parties to
a lawsuit resolves issues as among them,             but it does not conclude the rights of
strangers to those proceedings.").

       D.       The Movants' Interests Are Inadequately Represented By The
                Parties
    The only remaining question is whether the movants' interests are inadequately
represented by the parties. The burden to show inadequate representation "is not a
substantial one"; in fact, it is "minimal." Brumfield        v.   Dodd, 749 F.3d 339, 345 (5th

Cir. 2014); see also Trbovich     p.    United Mine Workers ofAmerica, 404 U.S. 528, 538
n.10 (1972) ("The requirement of the Rule [24(a)] is satisfied if the applicant shows
that representation of his interest 'may be' inadequate; and the burden of making that
showing should be treated as minimal.").



MOTION FOR. INTERVENTION                                                               Page 7 of 13
   Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 8 of 13




       There is certainly reason to believe that the Texas Attorney General's representa-
tion of the movants' interests "may be" inadequate. Id. The Texas Attorney General's
office does not and cannot represent private entities such as the movants precisely
because these private individuals are not part of the State of Texas               and it has no

particular reason or incentive to press arguments that would shield non-state actors
such as the movants from injunctive relief if the entire "State of Texas" were to be
enjoined. The Texas Attorney General's office represents the interests of state officers
and state entities, not private individuals, and it is forbidden by law to represent pri-
vate     individuals      in     court.    See   https://www.texasattorneygeneral.gov/about-
office/duties-responsibilities ("[TJhe Attorney General is prohibited from offering le-
gal advice or representing private individuals"). And it is         not even clear that the Texas
Attorney General would have standing to assert the rights of private individuals under
the First Amendment or the NoerrPennington doctrine, given that these are third-
party rights and there is a heavy presumption against third-party standing in federal
court.    See, e.g.,   Kowaiski   v.   Tesmer, 543 U.S. 125, 129 (2004) ("A party 'generally

must assert his own legal rights and interests, and cannot rest his claim to relief on
the legal rights or interests of third parties." (quoting Warth v. Seldin, 422 U.S. 490,
499 (1975)). So it is at least plausible to "doubt" that the Attorney General's office
will effectively represent the movants' interest in excluding themselves from the defi-

nition of the "State of Texas"            and that is all that is needed to support intervention
under Rule 24(a)(2).           See Trbovich,   404 U.S. at 538 ("[W]e think it clear that in this
case there is sufficient doubt about the adequacy             of representation to warrant inter-
vention."); id. at 538 n.10 ("The requirement of the Rule [24(a)] is satisfied if the
applicant shows that representation of his interest 'may be' inadequate; and the bur-
den of making that showing should be treated as minimal."); Rotstain v. Mendez, 986
F.3d 931, 939 (5th Cir. 2021) ("Amovant's burden to show that its interests are not




MOTION FOR INTERVENTION                                                               Page 8 of 13
      Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 9 of 13




adequately protected is 'minimal' and 'satisfied if the applicant shows that representa-
tion of his interest "may be" inadequate." (quoting Trbovieh, 404 U.S. at 538 n.10)).
      The movants' severability contentions also "may be" inadequately represented
absent intervention. The movants do expect that the Texas Attorney General's Office
will point out the severability requirements that appear throughout Senate Bill 8,

which require reviewing courts to sever and preserve all provisions and applications
of the statute that can be enforced without violating the Constitution. But the mo-
vants (unlike the Attorney General's office) will be able to provide this Court with
concrete evidence of intended lawsuits under Senate Bill 8 that fully comply with
existing constitutional   doctrinesand that must be preserved in any injunctive rem-
edy that this Court might issue. The Attorney General's office cannot produce evi-
dence of intended lawsuits that it might bring because the State is categorically for-
bidden to enforce Senate Bill 8.   See   Tex. Health & Safety Code § 171.207.

      Intervention will also reduce the likelihood that the movants' severability conten-
tions will be ignored. The United States is trying to induce this Court to overlook
the severability requirements of Senate Bill 8 by refusing to acknowledge them in its
brief, and by insisting that this Court enjoin the state   of Texas from enforcing any
provision of the statute, including provisions that the United States does not even
allege to be unconstitutional.   See   Mot. for TRO or Prelim. Inj., ECF No. 6-1; Pro-
posed Order, ECF No. 6-2. The United States is also asking the Court to enjoin the
entire world from bringing any private civil-enforcement actions under Senate Bill 8,
even when a litigant sues over conduct that is clearly unprotected by the Constitution.
See   id. Allowing the movants to intervene will crystallize the severability issues and

make it impossible for the United States (and any court that might consider this case)
to ignore the severability requirements in S.B. 8.




MOTION FOR INTERVENTION                                                       Page 9 of 13
      Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 10 of 13




II.       IN THE ALTERNATIVE, THE COURT SHOULD GRANT PERMISSIVE
          INTERVENTION UNDER RULE 24(b)(1)(B)
      The movants also satisfr the requirements for permissive intervention.        See Fed.   R.

Civ. P.    24(b)(1)(B) ("On timely motion, the court may permit anyone to intervene
who.      . .   (B) has a claim or defense that share with the main action a common question

of law or fact."). To obtain permissive intervention under Rule 24,          a movant must

demonstrate that: (1) the motion to intervene is timely; (2) its claim or defense has a
question of law or fact in common with the existing action; and (3) intervention will
not delay or prejudice adjudication of the existing parties' rights. Id.;   see   United States

v.   LULAC, 793 F.2d 636,644 (5th Cir. 1986) ("Although the court erred in granting
intervention as of right, it might have granted permissive intervention under Rule
24(b) because the intervenors raise common questions of law and fact.").
      The movants have already established that their motion is timely.           See   Part l.A.

supra. And intervention will not cause delay or prejudice, as the movants intend to
file their brief opposing the preliminary-injunction motion by 9:00 A.M. on September

29,   the same day on which the state of Texas's brief is due. Finally, the movants' defenses
share common questions of law and fact with the main action. One            of the movants'
defenses is that the United States cannot deprive them of their right to sue under

Senate Bill       8   because they intend to bring civil-enforcement actions only against      in-


dividuals or entities who have no conceivable constitutional defense for their actions.
This defense shares a common question of law with the main action: Are the severa-
bility requirements in Senate Bill 8 enforceable, or can they be ignored as the United

States is proposing? The movants are also seeking to defend themselves on the ground
that they cannot be considered part of "the State of Texas." This too involves a com-
mon question of law regarding the scope of permissible injunctive relief that can be
entered against the state of Texas as an entity. The Court should therefore grant in-
tervention under Rule 24(b)(1)(B) at minimum and allow the movants to contest the




MOTION FOR INTERVENTION                                                            Page 10 of 13
   Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 11 of 13




patently overbroad remedy that the United States is seeking. See Texas v. United States,
805 F.3d 653, 656-57 (5th Cir. 2015) (holding that "Rule 24 is to be liberally con-
strued" and that "[f]ederal courts should allow intervention where no one would be
hurt and the greater justice could be attained." (citations and internal quotation marks
omitted)).
                                  CONCLUSION
    The motion to intervene should be granted.
                                            Respectfully submitted.

                                            /s/ Jonathan F. Mitchell
 HEATHER GEBELIN HACKER                     JONATHAN F. MITCHELL
 Texas Bar No. 24103325                     Texas Bar No. 24075463
 ANDREW B. STEPHENS                         Mitchell Law PLLC
 Texas Bar No. 24079396                     111 Congress Avenue, Suite 400
 Hacker Stephens LLP                        Austin, Texas 78701
 108 Wild Basin Road South, Suite 250 (512) 686-3940 (phone)
 Austin, Texas 78746                  (512) 686-3941 (fax)
 (512) 399-3022 (phone)               jonathan@mitchell.law
 heather@hackerstephens.com
 andrew@hackerstephens.com            GENE P. HAMILTON*
                                      Virginia Bar No. 80434
                                      Vice-President and General Counsel
                                      America First Legal Foundation
                                      300 Independence Avenue SE
                                      Washington, DC 20003
                                      (202) 964-3721
                                      gene.hamilton@aflegal.org

                                            *
                                                pro hac vice application
                                                forthcoming

                                            Counselfor Movants Erick Graham,
 Dated: September 22, 2021                  Jeff Tuley, and Mistie Sharp




MOTION FOR INTERVENTION                                                     Pagc 11 of 13
  Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 12 of 13




                    CERTIFICATE OF CONFERENCE
    I certify that I have conferred with Lisa N. Newman, counsel for the plaintiff, and

Will Thompson, counsel for the defendant. The State of Texas is unopposed to our

intervention. Ms. Newman asked to review our motion before taking a position, so
the United States has not taken a position on the motion at this time.


                                            /s/ Jonathan F. Mitchell
                                           JONATHAN F. MITCHELL
                                            Counselfor Movants Erick Graham,
                                           Jeff Tuley, and Mistie Sharp




MOTION FOR INTERVENTION                                                   Page 12 of 13
  Case 1:21-cv-00796-RP Document 28 Filed 09/22/21 Page 13 of 13




                         CERTIFICATE OF SERVICE
    I certifr that on September 22, 2021, I served this document through CM/ECF
upon all counsel of record in this case.


                                           /s/ Jonathan F. Mitchell
                                           JONATHAN F. MITCHELL
                                            Counselfor Movants Erick Graham,
                                           Jeff Tuley, and Mistie Sharp




MOTION FOR INTERVENTION                                                Page 13 of 13
